Judgment, Supreme Court, New York County (Howard G. Leventhal, Special Ref.), entered on or about May 2, 2003, which, to the extent appealed from, ordered defendant to pay $8,000 per month in maintenance from May 1, 2003 through November 30, 2006; distributed the marital property and marital debt pursuant to the incorporated report and recommendation of the Special Referee; directed defendant to pay $44,800 plus interest as a distributive award for increase in the value of his businesses during the marriage; and directed defendant to pay $8,156 in maintenance arrears as well as $32,600 for services rendered by plaintiffs psychiatrist, unanimously modified, on the law and the facts, the commencement date for the monthly maintenance payments adjusted to April 16, 2001, the $8,156 in arrears eliminated, the judgment further adjusted to reflect an award to plaintiff of $34,748.31, and otherwise affirmed, without costs.
The maintenance award of $8,000 per month should have been retroactive to the date of commencement of this action. As a result of the retroactive award of maintenance, an award for arrears pursuant to the pendente lite orders is unnecessary. What is necessary, however, is an award of $34,748.31 in outstanding credit card debt in plaintiffs name, incurred by reason of defendant’s unauthorized cash advance from that account and his transfer of his own debt to that account.
We have considered defendant’s other arguments and find them unavailing. Concur—Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.